Case 2:19-cv-00085-JMS-DLP Document 221 Filed 12/17/20 Page 1 of 3 PageID #: 5318


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

ROGER TODD,                              )
                                         )
               Plaintiff,                )
                                                            Case No. 2:19-cv-00085-JMS-DLP
v.                                       )
                                         )
OCWEN LOAN SERVICING, LLC, and )
DEUTSCHE BANK NATIONAL TRUST CO., )
as Trustee for NovaStar Mortgage Funding )
Trust, Series 2007-1,                    )
                                         )
               Defendants.
                                         )

                                DEFENDANTS’ MOTION TO DISMISS

       Defendants Ocwen Loan Servicing, LLC and Deutsche Bank National Trust Co., as Trustee for

NovaStar Mortgage Funding Trust, Series 2007-1 (“Defendants”), through their undersigned counsel,

respectfully request that the Court dismiss this action with prejudice. In support, Defendants state as

follows:

       1.      Defendants filed a notice of settlement on December 15, 2020 to notify the Court that the

parties reached a settlement regarding this matter and that the parties anticipated finalizing settlement no

later than December 18, 2020.

       2.      Accordingly, on December 16, 2020, the Court entered an order stating as follows:

               The Court has been advised by counsel that a settlement has been reached
               in this action. Therefore, all pending motions, if any, are now DENIED
               AS MOOT and all previously ordered dates relating to discovery, filings,
               schedules, conferences and trial, if any, are VACATED. IT IS ORDERED
               that within thirty days of this date, counsel for the plaintiff shall file a
               motion to dismiss this cause or a stipulation of dismissal. Signed by
               Magistrate Judge Doris L. Pryor on 12/16/2020. (KAA) (Dkt. 220).

       3.      The parties finalized settlement ahead of schedule and now have a fully executed

settlement agreement. Defendants have also tendered the settlement payment to Plaintiff’s counsel.

Plaintiff’s counsel confirmed receipt of such payment.



                                                                                         1018199\307194725.v1
Case 2:19-cv-00085-JMS-DLP Document 221 Filed 12/17/20 Page 2 of 3 PageID #: 5319


       4.      Now that the parties have finalized settlement, Defendants respectfully request that the

Court enter the order submitted with this motion dismissing this action with prejudice.

                                                    Respectfully submitted,

                                                    HINSHAW & CULBERTSON LLP

                                                    By: /s/ Joseph D. Kern

                                                    Joseph D. Kern
                                                    David M. Schultz
                                                    Hinshaw & Culbertson, LLP
                                                    151 North Franklin Street
                                                    Suite 2500
                                                    Chicago, IL 60606
                                                    T: 312-704-3000
                                                    F: 312-704-3001
                                                    E-mail: dschultz@hinshawlaw.com
                                                    E-mail: jkern@hinshawlaw.com




                                                                                          1018199\307194725.v1
Case 2:19-cv-00085-JMS-DLP Document 221 Filed 12/17/20 Page 3 of 3 PageID #: 5320


                                   CERTIFICATE OF SERVICE

        I, Joseph D. Kern, an attorney, certify that on December 17, 2020, caused to be served a copy of
the foregoing by: depositing same in the U.S. Mail box at 151 North Franklin Street, Chicago, Illinois
60606, prior to 5:00 p.m., postage prepaid; messenger delivery; UPS; facsimile transmitted from (312)
704-3001; email; or electronically via the Case Management/Electronic Case Filing system (“ECF”), as
indicated below.

       ECF
       Facsimile
       UPS
       U.S. Mail
       E-Mail
       Messenger Delivery


To: All Parties of Record



                                                /s/ Joseph D. Kern
                                                Joseph D. Kern




                                                                                      1018199\307194725.v1
